 



EXHIBIT 10.5
Assignment of Lease – Full Recourse
To: THE CIT GROUP/EQUIPMENT FINANCING, INC.

     
P. O. Box 27248
   
 
   
Address
   

             
Tempe
  AZ   85285-7248          
City
  State   Zip Code    

RE: Lease between      Lee Graphic Technologies, Inc.
                                                             , as Lessee and
undersigned, dated March 6, 2003, having aggregate unpaid rentals of
$          433,500.00          .
For value received, undersigned (“Assignor”) hereby sells, assigns, transfers
and sets over to The CIT Group/Equipment Financing, Inc., its successors and
assigns (“Assignee”), the annexed above-named lease (“Lease”), together with all
rental payments due and to become due thereunder, and all amounts due and to
become due in connection with the exercise by Lessee of an option, if any, to
purchase the property described in the Lease.
Assignor also assigns to Assignee all of Assignor’s rights and remedies under
the Lease and any guaranty thereof, including the right to take, in Assignor’s
or Assignee’s name, any and all proceedings, legal, equitable or otherwise, that
Assignor might otherwise take, save for this Assignment.
As security for all amounts due to Assignor under the Lease, and all other
present and future indebtedness or obligations of Assignor to Assignee of every
kind and nature whatsoever, Assignor hereby grants to Assignee a security
interest in all property covered by and described in the Lease. Title to all
such property shall remain the Assignor and is not transferred to Assignee for
any purpose.
Assignee shall have no obligation of Assignor as Lessor under this Lease.
Assignor warrants that: Assignor is the owner of the property described in the
Lease, free of all liens and encumbrances except the Lease; the Lease and any
accompanying guaranties, waivers and/or other instruments (collectively,
“Lessee”) are complete and include all amendments, addendums and riders, are the
only documents executed by the Assignor and the Lessee with respect to such
property and are true, valid and genuine and represent existing valid
obligations enforceable in accordance with their terms, and is and will continue
free from defenses, setoffs and counterclaims; all signatures, names, addresses,
amounts and other statements and facts contained therein are true and correct;
the aggregate unpaid rentals shown above is correct; the property has been
delivered to Lessee under the Lease on the date set forth below in satisfactory
condition and has been accepted by Lessee, and that Assignor will comply with
all its warranties and other obligations with respect hereto; the Lease
transaction conforms to all applicable laws and regulations; the Lease
constitutes and will continue to constitute a valid reservation of unencumbered
title to or a perfected first priority security interest in the property covered
thereby, effective against all persons; if filing, recordation or any other
action or procedure is permitted or required by statute or regulation to perfect
such reservation of the lien or security interest, the same has been
accomplished; and all down payments received have been made in cash except down
payments represented by equipment trade-ins. Subject to the terms and provisions
of any applicable underlying agreement between Assignor and Assignee, Assignor
guarantees the payment promptly when due of the amount of each and every sum
payable under the Lease and the payment on demand of the entire unpaid
Page 1 of 3

 



--------------------------------------------------------------------------------



 



balance as of the date of default in the event of any default by Lessee under
the Lease, without first requiring Assignee to proceed against Lessee or any
other person or any security. In the event that Assignee reasonably determines
that Assignor has or may have breached any of the terms hereof (including its
guaranty of payment) or any of its warranties with respect to the Lease,
Assignor will, upon Assignee’s request, promptly repurchase the Lease for an
amount equal to the sum of (a) the Unpaid Balance discounted to present value
using the discount rate which was used to compute the purchase price of the
contract; (b) all of Assignee’s expenses of collection, repossession,
transportation and storage, including attorneys’ fees and costs; and (c) all
accrued and unpaid interest or finance charges and late charges. “Unpaid
Balance” shall mean the aggregate unpaid balance of such Contract, including
interest or finance charges and, in the case of a Lease in which the purchase
option price was used in computing the purchase price, the amount of such
purchase option price. Assignor shall indemnify and save Assignee harmless from
any loss, damage or expense, including attorneys’ fees, incurred by Assignee as
a result of Assignor’s breach of any of the terms of this Assignment or any of
the warranties, obligations or undertakings described herein.
Assignor agrees that Assignee may audit its books and records relating to all
leases and paper assigned to Assignee and may in Assignor’s name endorse all
remittances received and Assignor waives notice of acceptance hereof and of
presentment, demand, protest and notice of nonpayment or protest as to all
leases now or hereafter signed, accepted, endorsed or assigned to Assignee.
Assignor waives all exemptions and homestead laws and any other demands and
notices required by law, and Assignor waives all setoffs and counterclaims.
Assignor also waives any and all defenses based on suretyship or any other
applicable law, including without limitation all rights and defenses arising out
of (i) an election of remedies by Assignee even though that election of remedies
may have destroyed rights of subrogation and reimbursement against the Lessee by
operation of law or otherwise, (ii) protections afforded to the Lessee pursuant
to anti-deficiency or similar laws limiting or discharging the Lessee’s
obligations to Assignee, (iii) the invalidity or unenforceability of this
Assignment, (iv) the failure to notify Assignor of the disposition of any
property securing the obligations of the Lessee, (v) the commercial
reasonableness of such disposition or the impairment, however caused, of the
value of such property, and (vi) any duty on Assignee’s part (should such duty
exist) to disclose to Assignor any matter, fact or thing related to the business
operations or condition (financial or otherwise) of the Lessee or its affiliates
or property, whether now or hereafter known by Assignee. Assignee may at any
time, without consent of Assignor, without notice to Assignor and without
affecting or impairing the obligation of Assignor hereunder, do any of the
following:

(a)   renew, extend (including extensions beyond the original term of the
Lease), modify (including changes in rental or interest rates), release or
discharge any obligation of Lessee or any other person obligated on the Lease or
on any accompanying guaranty (“the Lease Obligations”);   (b)   agrees to the
substitution of a Lessee;   (c)   accept partial payments of the Lease
obligations;   (d)   accept new or additional documents, instruments or
agreements relating to or in substitution of the Lease obligations;   (e)  
settle, release (by operation of law or otherwise), compound, compromise,
collect or liquidate any of the Lease obligations and the security therefore in
any manner;   (f)   consent to the transfer or return of the property described
in the Lease and take and hold additional security on guaranties for the Lease
obligations;

Page 2 of 3

 



--------------------------------------------------------------------------------



 



(g)   amend, exchange, release or waive any security or guaranty; or

(h)   bid and purchase at any sale of the Lease or the property described in the
Lease and apply any security or proceeds and direct the order and manner of
sale.

No payment by Assignor hereunder shall entitle the Assignor, by subrogation or
otherwise, to any payment from the Lessee except after the full payment and
performance of all Lessee’s obligations to Assignee. Unless otherwise agreed
under the provisions of any applicable underlying agreement, any amounts
retained by Assignee as a reserve or holdback shall be held by Assignee as
security for the performance of Assignor’s obligations under the underlying
agreement and hereunder; and shall be paid to Assignor without interest, when
all payments under the Lease have been paid in full, provided no obligation of
any kind, direct or contingent, of Assignor whether hereunder or otherwise and
no other leases or paper acquired by Assignee from Assignor or from any of
Assignor’s subsidiary or affiliated companies be in default, but in the event of
any such default, Assignee may collect any amount owing by making an appropriate
change against any reserve or holdback which otherwise would be payable to
Assignor in cash. Assignor shall have no authority to, and will not, without
Assignee’s prior written consent, accept payments of rents or of option prices,
repossess or consent to the return of the property described in the Lease or
modify the terms thereof or of any accompanying guaranty. Assignee’s knowledge
at any time of any breach of or noncompliance with any of the foregoing shall
not constitute any waiver by Assignee.
Property covered by the Lease was delivered to Lessee on
     12/15/02          .
Dated      3/7/03          .
Leasor-Assignor:

     
Interchange Equipment, Inc.
   
 
Name of individual, corporation or partnership
   

         
By:
            /s/ Marc Herrmann   Title   President
 
       
 
  If corporation, have signed by President, Vice President or Treasurer, and
give official title.    
 
  If owner or partner, state which    

Page 3 of 3

 